J.C. Denton and J.H. Keith were counsel for plaintiff, Willie Claggett, in the trial court. The plain, tiff's case was ably briefed and argued on its merits this court by J.C. Denton as counsel. However, we find a motion to dismiss defendant's appeal filed later by another attorney on the ground that the case-made is incomplete. It appears that the record, being voluminous, the case-made was prepared in two volumes, Nos. 1 and 2. For some reason No. 2 could not be found in the files at the time the motion was made, but afterwards it appeared. The record in this court shows it was duly filed. The appeal was regularly taken. The motion to dismiss is overruled, and this case will be determined upon the record and the briefs originally filed.
This case involves the same transaction and practically the same facts as No. 6754. Alfred Hallam et al. v. Rose E. Bailey,66 Okla. 46, 166 P. 874, in which case opinion has just been rendered by this court affirming the judgment. This case and No. 6752, 66 Okla. 53, 166 P. 880, No. 6753, 66 Okla. 52,166 P. 879, No. 6754, 66 Okla. 46, 166 P. 874, and No. 6755,66 Okla. 52, 166 P. 879, though not consolidated, were determined in the court below upon the same evidence so far an applicable to the respective cases. The only substantial difference as to the facts in this case and the facts in the other cases is that the plaintiff. Willie Claggett, received $3,800 from Fred D. Bailey in connection with the land deal between Charles C. Claggett and the Crystal Lake Distillery Company. The trial court finds that the defendants did not furnish this money, but that the money belonged to Bailey, and rendered judgment for plaintiff as prayed for, but made order requiring the plaintiff to deposit the sum of $3,800 in the registry of the court to be held for one year in order to protect the bondsmen of Charles C. Claggett in case suit was filed against such bondsmen; no suit being file in one year, the money to be paid to Fred D. Bailey, we find that the trial court was correct in holding that this money belonged to Fred D. Bailey. The power of the court to make the order mentioned is not presented in the appeal, and we express no opinion on that question. For the reason that such portion of the court's judgment is not complained of, and for the further reason that the issues raised and the facts in the case are substantially the same as in No. 6754, the Judgment of the trial court is affirmed.
By the Court: It is so ordered.